Citation Nr: 1212984	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had service in the United States Army from July 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), a Regional Office (RO), in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the appellant submitted his notice of disagreement with respect to the November 2009 rating action, a statement of the case was forwarded to the appellant.  Subsequently, he proffered a VA Form 9, Appeal to Board of Veterans' Appeals.  On that form, the appellant stated that he desired a BVA hearing at the Board in Washington, DC.  Such a hearing was scheduled for March 27, 2012.  

Prior to the hearing, the appellant, through his accredited representative, contacted the Board and informed the appropriate personnel that he would be unable to attend the scheduled hearing due to medical and health complications/reasons.  He asked for his hearing to be rescheduled; moreover, he stated that he would accept a videoconference hearing vice an in-person Board hearing.  In other words, the appellant provided good cause as to why he could not attend the March 27, 2012, personal hearing.  A review of the claims folder shows that the videoconference has not been rescheduled even though good cause, in accordance with 38 C.F.R. § 20.704(d) (2011), has been shown. 

Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or her representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is REMANDED to the RO/ AMC for the following development:

The RO/AMC should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 


	(CONTINUED ON NEXT PAGE)


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



